1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                     EASTERN DISTRICT OF CALIFORNIA

10
11   MERCEDES MORALES DE ROMERO,                           )   Case No.: 1:17-cv-1508 JLT
                                                           )
12                    Plaintiff,                           )   ORDER SETTING A BRIEFING SCHEDULE ON
                                                           )   PLAINTIFF’S MOTION FOR ATTORNEY FEES
13           v.                                            )
                                                           )   (Doc. 22)
14   ANDREW M. SAUL1,                                      )
     Commissioner of Social Security,                      )
15                                                         )
                      Defendant.                           )
16                                                         )
17           Mercedes Morales De Romero seeks an award of attorney fees pursuant to the Equal Access to

18   Justice Act, 28 U.S.C. § 2412, following a favorable decision granting Social Security benefits. (Doc.

19   22) Because the motion is not set for hearing, the Court sets a briefing schedule on the motion.

20   Accordingly, the Court ORDERS:

21           1.       Any opposition to the motion, or a notice of non-opposition, SHALL be filed no later

22                    than January 27, 2020; and

23           2.       Any brief in reply SHALL be filed no later than February 5, 2020.

24
25   IT IS SO ORDERED.

26       Dated:      January 13, 2020                                  /s/ Jennifer L. Thurston
27                                                             UNITED STATES MAGISTRATE JUDGE

28
            1
              This action was originally brought against Nancy A. Berryhill in her capacity as then-Acting Commissioner.
     Andrew M. Saul, the newly appointed Commissioner, has been automatically substituted. See Fed. R. Civ. P. 25(d).
